UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7159


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLENN LEE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:95-cr-00136-F-3)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Lee Williams, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Glenn Lee Williams appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have   reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Williams, No. 5:95-cr-00136-F-3 (E.D.N.C.

July 14, 2016).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2